Title: To George Washington from David Humphreys, 3 May 1791
From: Humphreys, David
To: Washington, George


Private. 
My dear Sir,Mafra [Portugal] May 3d 1791.    
I write this short letter for the sole purpose of thanking you for nominating & appointing me Minister Resident at this Court. The language of affection & gratitude is brief. It is with a sensibility not expressed in words, that all the instances of your friendship & particularly the kind expressions in the close of your letter of March 16th, are indelibly impressed on the heart of Your sincerest & most grateful friend

D. Humphreys.


P.S. I pray you to remember me to Mrs Washington & the family with those tender sentiments of attachment, which you know I entertain for them.


D.H.
